KNUDSON, Judge.
Our opinion in Municipal Airport Authority of City of Fargo v. Stockman, et al. (five cases), N.D., 198 N.W.2d 212, governs in this case.
After reviewing the guidelines laid down in United Development Corporation v. State Highway Department, 133 N.W.2d 439 (1965); Morton County Board of Park Commissioners v. Wetsch, 136 N.W.2d 158 (1965); and Morton County Board of Park Commissioners v. Wetsch, 142 N.W.2d 751 (1966), the trial court said:
Considering all of the applicable factors as above stated to the instant action, the court is of the opinion from the showing made by the attorneys for the defendants that a just and reasonable fee for said attorney’s fees on behalf of his clients is in the sum of $31,333.33.
The judgment is affirmed.
PAULSON and ERICKSTAD, JJ., concur.
STRUTZ, Chief Justice, and TEIGEN, Justice.
We concur for the reasons stated in our special concurrence in Municipal Airport Authority of City of Fargo v. Stockman, et al., 198 N.W.2d 212.